Third District Court of Appeal
                               State of Florida

                         Opinion filed February 21, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2712
                        Lower Tribunal No. 14-563-A-K
                             ________________


                                Jeff M. Arceri,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.


      On Petition for Writ of Certiorari from the Circuit Court for Monroe County.

      Hal G. Schuhmacher; Michael Ufferman (Tallahassee), for petitioner.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, and Amit Agarwal, Solicitor General (Tallahassee), for
respondent.

Before SALTER, LUCK and LINDSEY, JJ.

      PER CURIAM.

      Jeff Arceri petitions for a writ of certiorari quashing a Monroe County

Circuit Court Order declining retroactive application of the 2017 amendments to
the Stand Your Ground (“SYG”) statute, section 776.032, Florida Statutes (2017).

The date of the alleged crime was July 15, 2014, and the effective date of

enactment of the SYG amendments (altering the burden and standard of proof

regarding claims of SYG immunity) was June 9, 2017. The trial court conducted a

hearing regarding retroactive application of the statute to Arceri’s motion for SYG

immunity in October 2017, and it entered an order denying retroactive application

of the statutory amendments on November 15, 2017. An evidentiary hearing on

Arceri’s SYG motion has not been completed, and the motion has not been granted

or denied.

      Pending a ruling on Arceri’s motion for SYG immunity by the trial court,

we lack jurisdiction to grant relief. Rodriguez v. State, No. 3D17-1633 (Fla. 3d

DCA Feb. 7, 2018).

      Petition dismissed.




                                        2